NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                   Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                 Argued December 17, 2008
                                 Decided January 15, 2009

                                           Before

                           WILLIAM J. BAUER, Circuit Judge

                           RICHARD A. POSNER, Circuit Judge

                           DANIEL A. MANION, Circuit Judge

No. 08‐1054

SLIMANE BENABBI,                                    Petition for Review of an Order of the
     Petitioner,                                    Board of Immigration Appeals.

       v.                                           No. A76 766 317

MICHAEL B. MUKASEY,
    Respondent.

                                         O R D E R

       Facing removal proceedings after overstaying his tourist visa, Slimane Benabbi
applied for asylum and withholding of removal, claiming that if he is forced to return to his
native Algeria, Islamic fundamentalists will persecute him because of his “pro‐western”
views and Berber ethnicity.  The immigration judge concluded that Benabbi’s asylum
application was time‐barred, and denied his application for withholding of removal after
finding that he had not established past persecution or a clear probability of future
persecution.  The BIA affirmed, and Benabbi petitions for review of his application for
withholding of removal.  Because the record does not compel the conclusion that Benabbi
more likely than not will be persecuted if he returns to Algeria, we deny the petition.
No. 08‐1054                                                                            Page 2


        Benabbi entered the United States as a tourist in June 1999 and when his visa expired
three years later, he remained, and was placed in removal proceedings.  Benabbi applied for
asylum and withholding of removal on the basis of his Berber ethnicity, political opinion,
and membership in a particular social group, namely “the pro‐western group of Berbers
who oppose the imposition of Islamic regime.”  Berbers are an ethnic minority comprising
roughly one‐third of the Algerian population, and, according to Benabbi, they are
identifiable by their light skin and hair.  Benabbi presented evidence that Berbers are
associated with “western” values and secular culture and consequently are targeted by the
Islamic fundamentalist movement in Algeria. 

        At his removal hearing, Benabbi testified that he operated a wholesale merchandise
business in Kabylia, a Berber enclave approximately 100 miles from his home in Algiers. 
Benabbi testified that “on many occasions,” self‐described “revolutionary people” solicited
him at his business and threatened to kill him when he refused to give them money for “the
revolution.”  Although the men did not identify themselves as such, Benabbi testified
without elaboration that he believes they were from the terrorist group GIA (“Groupe
Islamique Armé”).  According to Benabbi, he refused to give the terrorists money because he
is “categorically against” their anti‐western, anti‐democratic ideology.  He did not specify
whether he voiced these beliefs to the men or simply declined to give them money.

       Although Benabbi testified generally that the terrorists asked him for money and
threatened him “many times,” when pressed he could recall only two such encounters. 
Once, in the summer or fall of 1998, he said, two men came to his business and asked him
for money, but he refused.  A second incident, he said, occurred at a café near his business,
where different terrorists asked him for money and again he refused.  Benabbi did not
elaborate on either encounter, but admitted that he was never harmed.  He also testified that
he was never threatened by terrorists at his home in Algiers. 

        As a result of these encounters, Benabbi explained, he decided to abandon his
business, and within a year he traveled to the United States.  Benabbi testified that he is
afraid to return to Algeria because, since he refused to give the terrorists money, “they have
my name, and I’m on the list, so they may kill me.”  Benabbi testified that he speaks to his
family in Algeria weekly and they warn him not to return because it is “too dangerous” for
him there.  But when asked to elaborate, Benabbi only reiterated that terrorists target “pro‐
western” people and his name is on “the list.” 

       The IJ found Benabbi’s asylum application time‐barred because he did not file it
within a year of arriving in the United States.  See 8 U.S.C. § 1158(a)(2)(B).  Turning to
Benabbi’s application for withholding, the IJ fully credited Benabbi’s testimony, but found
No. 08‐1054                                                                                Page 3


that Benabbi’s experiences did not rise to the level of past persecution, noting that “he was
asked for money, he was not threatened with any weapon, he refused to provide these men
money, and left without being harmed.”  The IJ also noted that Benabbi had not presented
any evidence that he was targeted because he is Berber.  The IJ thus concluded that Benabbi
had not demonstrated a clear probability of future persecution.  The BIA agreed. 

       In his petition for review, Benabbi challenges only the denial of his application for
withholding of removal.  Where, as here, the Board affirms the IJ’s decision in a brief order,
this court reviews the IJ’s decision as supplemented by the Board.  See Bosede v. Mukasey, 512
F.3d 946, 950 (7th Cir. 2008).  We will uphold the agency’s decision denying withholding of
removal so long as it is supported by substantial evidence, and will overturn it “only if the
record compels a contrary result.”  Mema v. Gonzales, 474 F.3d 412, 416 (7th Cir. 2007).  

        To qualify for withholding of removal, an applicant must demonstrate a clear
probability (“more likely than not”) of future persecution on account of his race, religion,
nationality, membership in a social group, or political opinion.  See 8 U.S.C. § 1231(b)(3)(A),
(C); Irasoc v. Mukasey, 522 F.3d 727, 729‐30 (7th Cir. 2008).  If the applicant establishes that he
suffered past persecution, as Benabbi attempts to do here, he is entitled to a rebuttable
presumption of future persecution.  See Guardia v. Mukasey, 526 F.3d 968, 971 (7th Cir. 2008).

      Benabbi first argues that the IJ should have found that he suffered past persecution
because he was “threatened with assassination” by “extortionists” when he refused to
support their cause.  He emphasizes that his subjective fear was so strong that he
abandoned his business “for the sake of saving his life,” and cites U.S. Department of State
Country Reports stating that terrorists often carry out violent reprisals against businessmen
who refuse to pay them a “tax.”  

        To constitute persecution, conduct must rise above “mere harassment.”  Prela v.
Ashcroft, 394 F.3d 515, 518 (7th Cir. 2005).  And unfulfilled threats will qualify as persecution
“only in the most extreme circumstances, such as where they are of a most immediate or
menacing nature or if the perpetrators attempt to follow through on the threat.”  Bejko v.
Gonzales, 468 F.3d 482, 486 (7th Cir. 2006).  Although Benabbi testified that terrorists
“threatened” him on numerous occasions, when asked to elaborate, he described two
unremarkable and apparently unrelated encounters in which men merely requested money
for “the revolution” and left him unharmed when he declined.  Benabbi asserts generally
that these encounters caused him to abandon his business, but he did not testify that the
terrorists threatened to return or even exchanged any words with him beyond asking for
money.  In evaluating whether an applicant has suffered persecution, the IJ is entitled to
take into account the applicant’s failure to provide sufficient detail, and need not defer to
No. 08‐1054                                                                             Page 4


the applicant’s unsupported assertions of endangerment.  See Ahmed v. Ashcroft, 348 F.3d
611, 615‐16 (7th Cir. 2003); Dandan v. Ashcroft, 339 F.3d 567, 574 (7th Cir. 2003).  Here, the
generalized, subjective evidence that Benabbi presented would barely compel the
conclusion that he was harassed, let alone persecuted.  Accordingly, the IJ’s conclusion that
Benabbi did not suffer past persecution is supported by substantial evidence.

       Benabbi also argues that, even if he has not established past persecution, he has
demonstrated a clear probability of future persecution because, he believes, “he was put on
the assassination list, and upon his return to Algeria his old enemies would try to kill him.” 
But Benabbi has failed to demonstrate that his subjective fear of future persecution is
objectively reasonable.  See Zheng v. Gonzales, 409 F.3d 804, 809 (7th Cir. 2005).  He did not
elaborate on this “assassination list” in his testimony, nor did he suggest that any terrorists
could identify him, let alone consider him an “enemy.”  Although Benabbi testified that his
family warns him that Algeria is “too dangerous” for him, those warnings are too
generalized to be probative of future persecution.  Furthermore, Benabbi’s former business
is 100 miles away from his home town, Algiers, and he admits that terrorists never
confronted him at home during the year preceding his departure.  Thus, he presented no
evidence showing that terrorists sought him back in 1999 or would seek him today. 

        Because Benabbi’s evidence falls far short of compelling a finding that he will more
likely than not face persecution if returned to Algeria, the petition for review is DENIED.